In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated March 25, 2005, which denied his motion for leave to reargue the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (8) insofar as asserted against the defendant Police Officer Carlos Brathwaite for lack of personal jurisdiction, which was granted in a prior order of the same court dated January 10, 2005.
Ordered that the appeal is dismissed, with costs.
The appeal must be dismissed because no appeal lies from an order denying a motion for leave to reargue (see Blamer v Singh, 20 AD3d 440, 441 [2005]; Meekins v Town of Riverhead, 20 AD3d 399 [2005]; Kahlke v Buscemi, 12 AD3d 488, 489 [2004]; Metropolitan Prop. & Cas. Ins. Co. v Sigue, 10 AD3d 680 [2004]). Krausman, J.P., Mastro, Spolzino and Covello, JJ., concur.